Citation Nr: 1548070	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of concussion.

2.  Entitlement to service connection for residuals of a shrapnel fragment wound of the face.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of a shrapnel fragment wound of the left arm.

7.  Entitlement to service connection for low back disorder, to include lumbar strain and osteoarthritis.

8.  Entitlement to service connection for left hip disorder.

9.  Entitlement to service connection for left leg disorder.

10.  Entitlement to service connection for right leg disorder.

11.  Entitlement to service connection for bilateral pes planus.

12.  Entitlement to service connection for trench feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, to include service in Vietnam from October 1966 to January 1967 and from March 1967 to July 1967.  He received the Vietnam Service Medal and the Purple Heart Medal, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2011 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By those decisions, the RO, in pertinent part, denied service connection for residuals of concussion, residuals of shrapnel fragment wounds of the face and left arm, bilateral hearing loss, tinnitus, lumbar strain, a left hip condition, a left leg condition, leg pain, bilateral pes planus, and trench feet.

As noted, the RO has characterized one of the Veteran's claims in terms of his entitlement to service connection for "leg pain."  However, it appears clear from the Veteran's submissions that he is seeking service connection for symptoms of the bilateral lower extremities other than pain, to include muscle spasms and decreased strength.  See, e.g., VA Form 9 (Appeal to Board of Veterans' Appeals) dated in May 2012; statement from the Veteran dated in January 2013.  Accordingly, and because service connection for a left leg disorder has been separately developed for appeal, the Board has recharacterized the appeal with respect to "leg pain" in broader terms, and as pertaining to the right leg, as set out above, on page 2.

As to the Veteran's low back, the RO has heretofore characterized his claim as limited to lumbar strain.  However, the Veteran has described his claim more broadly; indicating that he is seeking service connection for "lower back pain."  See, e.g., statement from the Veteran dated in January 2013.  Inasmuch as it appears from the record that he also has arthritis of the lumbosacral spine, the Board finds that the claim should be expanded.  See VA Radiology Diagnostic Report dated in October 2013 (setting out an impression of arthritis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a claim for service connection includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In his May 2012 substantive appeal, the Veteran indicated that he wished to have a Board hearing at the RO with respect to the issues that were then developed for appeal.  In October 2012, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).

In November 2013, the Veteran filed a notice of disagreement (NOD).  The NOD was received within a year of a November 2012 rating decision that granted service connection and a 10 percent rating for PTSD, effective September 23, 2010, and a May 2013 rating decision that changed the diagnosis of his service-connected psychiatric disorder from PTSD to anxiety disorder, not otherwise specified, and confirmed the prior 10 percent rating.  However, it appears from the overall context of the NOD-including a box the Veteran checked identifying his "area of disagreement" as "service connection"-that his intent was to express disagreement with the RO's November 2013 denial of service connection for lumbar strain, leg pain, and trench feet, and not to initiate an appeal with respect to the characterization or evaluation of his service-connected psychiatric disability, as set out in the November 2012 and/or May 2013 rating decisions.  If this is not correct, he should notify the agency of original jurisdiction (AOJ) so that appropriate action can be taken.

This appeal has been processed using the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to an adjudication of issues #2, 3, 4, and 5, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (#1, 6, 7, 8, 9, 10, 11, and 12) addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The Veteran sustained shrapnel fragment wounds during service in April 1967 that included a wound to his face; he also sustained nerve trauma to the left ear.

3.  The Veteran has a current diagnosis of tinnitus and a left ear hearing loss disability, and the evidence is at least in relative equipoise as to whether those disabilities were incurred in service.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right ear hearing loss disability, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of any identifiable residuals of the in-service shrapnel fragment wound of his face, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for an award of service connection for residuals of a shrapnel fragment wound of the face have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss, tinnitus, and residuals of a shrapnel fragment wound of the face.  In his August 2010 application for benefits, he indicated that all three conditions began in service.

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

As set forth below, the Board has determined that the evidence supports an award of service connection for tinnitus and left ear hearing loss.  See discussion, Part II.A, infra.  Inasmuch as the Board's decision on those issues represents a full grant of the benefits sought on appeal, there is no need to engage in any analysis as to whether the requirements of the VCAA have been satisfied as they pertain to the question of service connection for those disabilities.  That matter is moot.  The discussion that follows is limited to the Veteran's claims for service connection for right ear hearing loss and residuals of a shrapnel fragment wound of the face.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353  (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159 ) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements apply generally to all five elements of a service connection claim; namely, (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the issues that are currently being adjudicated.  By way of a pre-adjudicatory VCAA notice letter sent to the Veteran in August 2010, the AOJ informed the Veteran of the information and evidence required to substantiate his service connection claims.  He was also notified of his and VA's respective duties for obtaining the information and evidence, and was also informed of the manner in which disability ratings and effective dates are assigned.  Therefore, VA has satisfied its duty to notify under the VCAA with respect to such issues and no corrective action is necessary.
 
B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the issues that are currently being adjudicated.  The Veteran's service treatment records have been obtained, as have all identified, pertinent, post-service records of private medical treatment.  The Veteran has also been examined for purposes of obtaining medical opinions with respect to the nature, extent, and etiology of the conditions under consideration.  In this regard, such examinations failed to reveal a current diagnosis of a right ear hearing loss disability and/or any identifiable residuals of the in-service shrapnel fragment wound of the Veteran's face.  Therefore, there is no need for a nexus opinion regarding such issues.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.  No further development action is required.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to the filing of a claim for benefits based on that disability, the report of diagnosis is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including an organic disease of the nervous system (interpreted to include tinnitus and sensorineural hearing loss)-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, organic diseases of the nervous system (interpreted to include tinnitus and sensorineural hearing loss) are among the diseases listed in section 3.309(a).

If a Veteran engaged in combat with the enemy during active service, lay or other evidence of service incurrence or aggravation of an injury or disease alleged to have been incurred in or aggravated by such service will be accepted as sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, VA will resolve every reasonable doubt in favor of a Veteran.  38 U.S.C.A. § 1154(b) (West 2014).  The Federal Circuit has held that this "combat presumption" applies not only to establishing the potential cause of a disability, but also to whether the disability itself was incurred while in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra..

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Tinnitus and Left Ear Hearing Loss

In the present case, there is no dispute that the Veteran has a current left ear hearing loss disability as defined by VA.  In this regard, the report of an April 2011 VA audiometric examination clearly reflects, among other things, that his auditory thresholds in the left ear are greater than 25 decibels at 500, 1000, 2000, and 3000 Hertz.  The report also reflects that he suffers from tinnitus.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that the Veteran engaged in combat with the enemy during service, inasmuch as he received the Purple Heart Medal.  He has stated that he was exposed to excessive noise during service, and his statements in that regard are wholly consistent with the circumstances, conditions, and hardships of his combat service.  Indeed, his service treatment records explicitly reflect that he suffered nerve trauma to the left ear in April 1967, when he sustained shrapnel fragment wounds to the left side of his body while serving as a rifleman in Vietnam.

As to the nexus, or link, between the Veteran's currently shown disability and service, the Board notes, as an initial matter, that the Veteran is competent to provide statements with respect to the onset and presence of tinnitus and diminished hearing, inasmuch as such symptoms are observable by a lay person.  The Board finds, moreover, that his statements with respect to onset in service are credible, particularly in light of the in-service notation of nerve trauma to the left ear in April 1967.  Further, pursuant to the holding in Reeves, his credible statements may be used to establish not only the presence of acoustic trauma during service, but also the presence of tinnitus and hearing loss themselves.  The Veteran did not undergo audiometric testing at the time of his separation from service, and he has indicated, in effect, that the problems he had with tinnitus and hearing loss have continued, or have been persistently recurrent, to the present time.

The Board acknowledges that the VA audiologist who evaluated the Veteran in April 2011 offered an unfavorable opinion with respect to nexus.  The Board notes, however, that the examiner's opinion was based, at least in part, on the observation that the Veteran's tinnitus began in the 1970s, and not during service as the Veteran reported in his application for benefits.  The Board also notes that the examiner made no mention of the nerve trauma to the left ear, as documented in service.  As such, the examiner's opinion is of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as both tinnitus and sensorineural hearing loss are recognized as chronic diseases, they can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence-including the Veteran's combat service, recorded evidence of in-service trauma, his credible statements with respect to onset and continuity of symptoms, and lack of audiometric testing at separation-the Board is persuaded that the criteria for service connection for tinnitus and left ear hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2015).  Service connection for tinnitus and left ear hearing loss is therefore granted.

B.  Right Ear Hearing Loss

As to Veteran's claim for service connection for right ear hearing loss, the evidence of record shows that the Veteran also underwent audiometric testing of that ear in April 2011.  He was found to have puretone thresholds of 25, 30, 30, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, and a speech discrimination score of 98 percent.  There is nothing to suggest that his right ear hearing loss has increased in severity since the time of that testing, so as to warrant re-examination, and no other audiometric evidence has been received in connection with his claim for benefits.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, the evidence does not establish that the Veteran has ever had a hearing loss disability of the right ear-either presently or at any time in the past-as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2015).

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to symptoms of diminished hearing.  However, the diagnosis of a hearing "disability," as VA defines that term, is a medically complex matter requiring the administration and interpretation of audiometric test results.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis.  Accordingly, and because the competent evidence of record does not otherwise establish the presence of a right ear hearing loss disability, the claim must be denied.

If the Veteran experiences a worsening of auditory acuity in his right ear in the future, such that he has a right ear hearing loss "disability," as defined by 38 C.F.R. § 3.385, he may certainly file an application to reopen his claim for service connection, if he wishes to do so.

C.  Residuals of a Shrapnel Fragment Wound of the Face

The Veteran's service treatment records reflect that he sustained shrapnel fragment wounds during service in April 1967 that included a wound of his face.  The other noted wounds were to his left arm, left side/back, and left leg.  The wounds were debrided, cleaned, and dressed.  He was returned to full duty approximately 10 days later.  When he was examined for service separation in February 1969, his head, face, neck, and scalp were all found to be normal.  Although scars on other parts of the body were identified, there was no report of any facial scars.

The Veteran underwent a VA compensation examination in February 2011, in connection with his current claim.  The examiner reviewed the claims file, including the service treatment records reflecting the shrapnel wounds the Veteran sustained in service.  On examination, it was noted that neither the examining physician nor the Veteran could identify any scars of his face that could be attributed to the in-service shrapnel, and that the Veteran did not have any subjective complaints related thereto.  The examiner concluded that the wounds in service must have been very superficial-inasmuch as they were debrided, cleaned, and dressed, and the Veteran was returned to duty-and opined that there were no findings on the current examination to suggest any disabilities related to the face.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Simply put, although the evidence clearly demonstrates that the Veteran sustained a wound to his face during service, the evidence does not reflect, and the Veteran does not contend, that he suffers, or has suffered, from any identifiable residuals of that wound during any time pertinent to the present appeal; to include, for example, any resulting neuropathy, disfigurement, or interference with mastication.  See, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5325 (2015).  In the absence of any evidence of a current disability resulting from the facial wound in service, the claim for service connection for residuals of a shrapnel fragment wound of the face must be denied.  See Pond, Davidson, McClain, Romanowsky, supra.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is denied.

Service connection for residuals of a shrapnel fragment wound of the face is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The AOJ has not yet explicitly considered the matter of the Veteran's entitlement to service connection for osteoarthritis of the lumbosacral spine in the first instance, taking into account the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303(b).  This needs to be accomplished.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence reflects that the Veteran was hospitalized for a post-service gunshot wound he sustained around 1970, that was he seen in the emergency department at St. Mary's Hospital in September 2002 for a work-related injury to his left foot, and that he also sought treatment for complaints relative to his feet at St. Luke's Hospital in late 2011.  See clinical record from Dr. Spezia dated in September 2002, and VA examination reports dated in February 2011 and January 2014.  Because the records of this treatment, if obtained, could bear on the outcome of the Veteran's appeal, efforts should be made to procure them.  See, 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

The Veteran's service treatment records reflect that he was noted to be suffering from a mild post-concussion syndrome in April 1967, approximately six days after sustaining a shrapnel fragment injury to the left side of his body.  Thus far, he has not been afforded a VA traumatic brain injury (TBI) examination for purposes of determining whether he currently suffers from any residuals of that syndrome.  This needs to be accomplished.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In examination reports dated in February 2011, October 2013, and January 2014, a VA examiner opined, in effect, that the Veteran was not suffering from any identifiable residuals of a shrapnel fragment wound of the left arm, or from hip or lower extremity pathology.  However, in arriving at that conclusion, the examiner made no reference to the deep venous thrombosis or lower extremity sensory motor peripheral polyneuropathy noted on private testing in December 2001 and July 2008, respectively.

Significantly, although somewhat difficult to read, the record contains a September 2011 opinion from the Veteran's private care provider, Dr. Spezia, to the effect that the Veteran has a mild diffuse neuropathy-possibly polyneuropathy-that  might be attributable to trauma.  It is not entirely clear from the note whether Dr. Spezia was referring to the sensory motor peripheral polyneuropathy previously noted on testing in July 2008, or whether his opinion was based on further findings since that time, and, if so, whether the neuropathy is limited to the lower extremities, as indicated in July 2008, or whether it is more diffuse, affecting regions such as the upper extremities and/or trunk.  This needs to be investigated, to include providing the Veteran a neurological examination for purposes of obtaining an opinion as to whether any noted neuropathy can be attributed to trauma in service.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

In February 2011, a VA examiner concluded that second-degree pes planus noted at the time of the Veteran's enlistment examination in January 1966 was not aggravated by service.  In doing so, the examiner incorrectly noted the Veteran was seen for pes planus on only one occasion during service (in February 1968).  No mention was made of additional in-service clinical visits pertaining to the feet in March 1968, September 1968, November 1968, and December 1968, as documented in the record.

In January 2014, the February 2011 VA examiner offered a second, similar opinion with respect to the feet.  In so doing, the examiner took note of an additional service treatment record (an X-ray report dated in October 1968), but made no reference to the aforementioned entries in March 1968, September 1968, November 1968, and December 1968.  Because it unclear whether the examiner's conclusions were based on a complete review of the Veteran's history, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a release for relevant records of treatment from the unnamed hospital where he was treated for a post-service gunshot wound around 1970, St. Mary's Hospital (for a work-related injury to the left foot in September 2002), Dr. Spezia (since March 2010, to particularly include any records relating to neuropathy), and St. Luke's Hospital (in late 2011, pertaining to treatment of the feet), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA TBI examination.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has current residuals of the mild post-concussion syndrome noted during service in April 1967 (approximately six days after he sustained a shrapnel fragment injury to the left side of his body).  If it is at least as likely as not that such residuals are present, they should be specifically identified.

A complete medical rationale for all opinions expressed must be provided.

3.  Arrange to have the Veteran scheduled for VA arteries and veins and peripheral nerves examinations.  The examiner(s) should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner(s) should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has any circulatory or neurological deficits attributable to in-service injuries of his left arm, left side/back, left hip, and/or legs, and/or to in-service exposure to herbicides.

In so doing, the examiner(s) should discuss the medical significance, if any, of reports of private testing, dated in December 2001 and July 2008, reflecting findings of deep venous thrombosis and sensory motor peripheral polyneuropathy of the lower extremities, respectively.  The examiner(s) should also discuss the medical significance of the a September 2011 opinion from the Veteran's private care provider, Dr. Spezia, to the effect that the Veteran has a mild diffuse neuropathy, possibly polyneuropathy, that might be attributable trauma; and the evidence of record indicating that the Veteran abused alcohol from the time he was in Vietnam until approximately 2003.

For analytical purposes, the examiner(s) should accept that the Veteran sustained shrapnel fragment wounds to his left arm, left side/back, and left leg during service, as documented in the record.  The examiner(s) should also accept that the Veteran injured his left buttock during a combat incident in which he was "blown off" a truck when it ran over an anti-tank mine; and that he was exposed to herbicides during service in Vietnam.

A complete medical rationale for all opinions expressed must be provided.

4.  Arrange to have the Veteran scheduled for VA examination of his feet.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion with respect to each of the following questions:

 a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the symptomatic, second-degree pes planus noted at the time of the Veteran's service enlistment examination in January 1966 underwent a permanent (as opposed to a transient or temporary) increase in severity during service?  Please discuss the medical significance, if any, of the Veteran's multiple in-service clinical visits pertaining to the feet in February 1968, March 1968, September 1968, November 1968, and December 1968, as documented in the record, as well as the available X-ray reports.

 b.  If it is at least as likely as not that the Veteran's pre-existing pes planus underwent a permanent increase in severity during service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease?

c.  Does the Veteran have trench foot and, if so, is it at least as likely as not that the condition had its onset in, or is otherwise attributable to, service?

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


